Title: To James Madison from David B. Douglass, 30 November 1816
From: Douglass, David B.
To: Madison, James


        
          Sir
          Military Academy West Point Novr. 30th. 1816
        
        I am requested to transmit to your excellency a copy of a correspondence which was had at this place on the arrival of Gen. Swift to assume this Comd. viz. The address of the Academic staff on the occasion, and the Gen’s answer I have the honor to be with Great respect sir Your Obt Hbl. Servt
        
          D B DouglassBvt Capt & Ast. Profr.
        
      